   Case:20-17026-KHT Doc#:14 Filed:10/28/20       Entered:10/28/20 23:55:08 Page1 of 8




                         UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF COLORADO



In re:                                         Chapter 11
Springs Medical Associates, P.C.,              Case No. 20–bk–17026
                                     Debtor.



               MOTION TO COMPEL TURNOVER OF FINANCIAL RECORDS
                    AND ASSETS OF THE BANKRUPTCY ESTATE

         Debtor, Springs Medical Associates P.C., as debtor in possession in the above-

captioned chapter 11 case (the "Debtor"), through its proposed counsel, WILLIAMS

LLP, submits this Motion for Turnover of Property ("Motion for Turnover") pursuant to

Section 11 U.S.C. § 542(a) and L.B.R. 9013–1 and requests that this Court compel Eric

Papalini, Brenda Bartels, Esq., and Ms. Bartels' law firm, Hanes & Bartels LLC, to

turnover Debtor's profit and loss statements, cash flow statements, income tax returns,

statement of operations, and bank statements, among other financial records the

Debtor owns. Debtor cannot prosecute its bankruptcy without the foregoing records. In

support of this Motion for Turnover, the Debtor states as follows:

                                    INTRODUCTION

         Under 11 U.S.C. § 541, any party in possession of property of the bankruptcy

estate must turnover that property to the debtor in possession to allow the Debtor to

reorganize its affairs and obtain the fresh start that the Bankruptcy Code promises. As
   Case:20-17026-KHT Doc#:14 Filed:10/28/20      Entered:10/28/20 23:55:08 Page2 of 8



of the writing of this motion, creditors Eric Papalini, Brenda Bartels, Esq., and Hanes &

Bartels, LLC have records of Debtor's bank statements, tax returns, profit and loss

statements, cash flow statements, statements of operations, and balance sheets that is

located at Debtor's offices and at other locations to which Eric Papalini, Brenda Bartels,

Esq., and Hanes & Bartels, LLC have access and control. Debtor cannot complete its

Statements of Financial Affairs ("SOFs") and its other schedules with obtaining the

foregoing documents and properties of Debtor.

                               FACTUAL BACKGROUND

      Dr. Francis Joseph, M.D., formed and incorporated Debtor in 2014, under the

Colorado Medical Practices Act, Colo. Rev. Stat. 12–240–101 et seq. Since its

founding, Debtor remains wholly owned by Dr. Joseph. Debtor has locations in Pueblo,

Colorado Springs, and in Denver and it provides primary care and geriatric care to

underinsured    and   uninsured     patients   throughout    Colorado.    Debtor    seeks

reimbursement for its services from the Medicare and Medicaid Programs.

       Debtor operated successfully until September 2019. In April 2019,

TeamHealth, a medical provider of similar services as Debtor, closed its practice and

left nearly 9,200 patients without access to medical care. In September 2019, Debtor

absorbed TeamHealth's patients, but in absorbing TeamHealth's 9,200 patients,

Debtor's expenses ballooned, which forced Debtor to seek loans to continue




                                                                               Page 2 of 8
   Case:20-17026-KHT Doc#:14 Filed:10/28/20     Entered:10/28/20 23:55:08 Page3 of 8



operations. Unfortunately, the only loans available to Debtor at that time were loans

from hard money lenders.

      Equity First, a hard money lender, extended a $250,000.00 loan (the "Loan") to

Debtor—at 30% interest per annum. The terms of the Loan are formalized in a

Promissory Note (the "Note") dated September 4, 2020. See Note, at pg. 1, attached

hereto as Exhibit A. In addition to the 30% interest, Springs Medical is required to pay

a $15,000.00 loan fee, which is not considered payment toward the $250,000.00 loan

balance. Id. If Debtor missed any payments, Equity First required Debtor to pay an

additional 10% interest on the Loan if Debtor's payment was 5 or more days late. All

told, when all payments to Equity First is calculated, whether under the Note or outside

of the Note, the interest Debtor is required to pay Equity First exceeds the 45% usury

rate threshold in Colorado.

      In connection with making the Loan to Debtor, Equity First talked Debtor into

have it served as Debtor's Chief Operating Officer ("COO"), representing that it would

have Debtor operating as normal in no time. Convinced that Equity First had Debtor's

best interest at heart, Dr. Joseph Executed a Joint Action by Written Consent of the

Directors and Shareholders of Springs Medical Associates, Inc. ("Joint Action

Agreement"). Under the Joint Action Agreement, Debtor appointed Eric Papalini, Equity

First's representative, as Debtor's COO. (There is no indication from reading the Joint

Action Agreement that it is supported by consideration.)


                                                                             Page 3 of 8
   Case:20-17026-KHT Doc#:14 Filed:10/28/20      Entered:10/28/20 23:55:08 Page4 of 8



      In that role, Debtor granted Eric Papalini the right to hire and fire employees,

enter into transactions, make an obtain commitments on behalf of Debtor, and to

manage money in Debtor's name. See Joint Action Agreement, at ¶¶ 1–3, attached

hereto as Exhibit B.

      Debtor and Equity First's relationship started to go bad around between late

February 2020 and early March 2020. At that time, Equity First approached Debtor

about ways Debtor could make additional money. Equity First proposed that Debtor

submit additional billings to the Medicare and Medicaid Programs even if Debtor did

not perform the work or even if the work was not necessary for the patient. Dr. Joseph

declined and told Equity First that he would lose his medical license if he engaged in

such a practice. Dr. Joseph also explained that although Debtor had incurred

substantial expenses in absorbing TeamHealth's former patients, those expenses would

soon tapper off and Debtor's cash flow would normalize. Equity First disagreed and Dr.

Joseph terminated Eric Papalini.

      Around April 2020, Equity First sued Dr. Joseph for terminating Eric Papalini. On

a Motion for Preliminary Injunction, Equity First argued that Debtor could not

terminate Eric Papalini. In a strange Order dated July 23, 2020, the District Court for El

Paso County held that Equity First would not have extended the Loan had Debtor not

executed the Joint Action Agreement. See July 23, 2020 Order, attached as Exhibit C.

Thus, although the Order recognized that Dr. Joseph owned Debtor, the Court held that


                                                                               Page 4 of 8
   Case:20-17026-KHT Doc#:14 Filed:10/28/20      Entered:10/28/20 23:55:08 Page5 of 8



the Joint Action Agreement controlled, and among other actions, enjoined Dr. Joseph

from posting jobs for Debtor, from contacting Debtor's staff or providers, from

contacting Debtor's patients, from accessing Debtor's patients information, from

contacting Debtor's other creditors on which he had guaranteed, from taking loans for

Debtor, among other prohibitions. Id. The Order did not include any reasoning, and,

upon review of the docket, the Order appears to have been a proposed order submitted

by Equity First, which was signed by the Court. Further, the Order does not account for

the Colorado Medical Practice Act, which bars anyone other than a doctor from

operating a medical practice.

      Soon after the Order issued, Equity First stopped paying other creditors and

those creditors began contacting Dr. Joseph, who had personally guaranteed all loans

taken out with other creditors. In addition, as Dr. Joseph learned recently, Equity First

transferred Debtor's patients to another practice called Summit Primary Care based on

advice received from Ms. Bartels. Further, Equity First changed at least one of Debtor's

office from 155 Printers Parkway to 75 Printers Parkway. Ms. Bartels is current under

investigation by the Colorado Office of Attorney Regulation for her representation of

Equity First.




                                                                              Page 5 of 8
   Case:20-17026-KHT Doc#:14 Filed:10/28/20      Entered:10/28/20 23:55:08 Page6 of 8




                                      ARGUMENT


      Section 541(a) of the Bankruptcy Code is broad and defines as Property of the

Bankruptcy estate as any a debtor has in property. 11 U.S.C. § 541; see, e.g., Lewis v.

Hare, 275 B.R. 586, 588–589 (Bankr. D. Colo. 2002) (construing § 541 and construing

property of the estate broadly); In re Grein, 435 B.R. 695, 700–701 (Bankr. D. Colo.

2010) (citing with approval the bankruptcy Court's holding on section 541 and stating,

"Moreover, the court noted that 11 U.S.C. § 541(a)(1) provides that a bankruptcy

estate is comprised of all legal and equitable interests of the debtor in property as of

the commencement of the bankruptcy case.").

      In addition, Section 542 requires an individual or entity in possession of property

of the bankruptcy estate to turnover that property to the Debtor in Possession or the

United States Trustee:

      Except as provided in subsection (c) or (d) of this section, an entity, other than a
      custodian, in possession, custody, or control, during the case, of property that
      the trustee may use, sell, or lease under section 363 of this title [11 USCS §
      363], or that the debtor may exempt under section 522 of this title [11 USCS §
      522], shall deliver to the trustee, and account for, such property or the value of
      such property, unless such property is of inconsequential value or benefit to the
      estate.

11 U.S.C. §542.




                                                                               Page 6 of 8
   Case:20-17026-KHT Doc#:14 Filed:10/28/20        Entered:10/28/20 23:55:08 Page7 of 8



      Whatever reliance Equity First, Eric Papalini, Brenda Bartels, Esq., and Hanes &

Bartels, LLC have placed on the July 23, 2020 Order from the El Paso County District

Court, there is no dispute that Debtor is entitled to its financial records.

      Specifically, the Debtor owns, and it is entitled to, its profits and loss statements,

its tax returns, its most recent balance sheet, its cash flow statements, its statements

of operations, and its financial records, among other documents. Declaration of Dr.

Francis Joseph, M.D., at passim. In addition, Debtor is entitled to access to its bank and

other accounts. Id. Debtor has demanded the foregoing from Equity First and Eric

Papalini through their attorney, Ms. Bartels, but Ms. Bartels have declined to provide

the relevant information. Id.

      In a separate Motion, Debtor will seek its reasonable attorney's fees and costs

against Equity First, Eric Papalini, Brenda Bartels, Esq., and Hanes & Bartels, LLC

because they have violated the automatic stay by refusing to turnover Debtor's

property. See, e.g., Mwangi v. Wells Fargo Bank N.A. (In re Mwangi), 432 B.R. 812, 818,

822 (9th Cir. BAP 2010) (holding that, "failure to return property of the estate with

knowledge of the bankruptcy is a violation of both the automatic stay and of the

turnover requirements of the Bankruptcy Code.").

                                       CONCLUSION

      Based on the foregoing, Debtor seek the turnover of its financial and other

records to allow it to prosecute its Chapter 11 bankruptcy.


                                                                                 Page 7 of 8
   Case:20-17026-KHT Doc#:14 Filed:10/28/20   Entered:10/28/20 23:55:08 Page8 of 8



Date: October 28, 2020.

                                        RESPECTFULLY SUBMITTED


                                        /s/ T. Edward Williams, Esq.
                                        ______________________________
                                        T. Edward Williams, Esq.
                                        WILLIAMS LLP
                                        7 World Trade Center
                                        250 Greenwich Street 46th FL.
                                        New York, New York 10007
                                        Tel: 212.634.9106
                                        Fax: 212.202.6228
                                        Email: Edward.williams@wmsintl.com
                                        Proposed Attorneys for Debtor




                                                                          Page 8 of 8
